Citation Nr: 1414835	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He received an Army Commendation Medal with V Device and a Purple Heart in recognition of his combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating. 

The Veteran testified at an August 2009 Board hearing before the undersigned Veterans Law Judge. The hearing transcript has been associated with the claims file. 

In January 2010, the Board remanded the claim for the RO to request the Veteran's Social Security Administration (SSA) records.  The SSA records were obtained and associated with the claims file.  The remand instructions have been completed and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as depressed mood, panic attacks and chronic sleep impairment; more serious symptoms such as flattened affect, difficulty in understanding complex commands, impaired judgment and  impaired abstract thinking were not shown.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in June 2007 prior to the initial rating decision in October 2007.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The April 2008 SOC provided the Veteran with the relevant rating criteria for PTSD and he was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records and social security records were associated with the claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

In addition, the Veteran was afforded appropriate VA examinations.  The examiners who conducted the September 2007, May 2008 and April 2011 examinations had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided detailed and comprehensive opinions regarding the severity of the Veteran's PTSD symptoms.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for service-connected PTSD.

In a statement in support of claim filed in August 2007, the Veteran explained that he experiences depression, anxiety and panic attacks.  He was taking anti-depressants and "self medicat[ed] daily with alcohol."  He indicated these symptoms led to the breakup of his marriage and difficulty with relationships.

In September 2007, the Veteran underwent a VA examination.  The claims file was reviewed and PTSD was diagnosed.  The examiner indicated daily symptoms that were of moderate severity.  The symptoms were noted to include feelings of detachment from others, panic attacks, difficulty sleeping, irritability and some hypervigilance.  The Veteran was married for 14 years and his marriage ended in part due to heavy alcohol use.  He reported drinking 2 to 3 beers a day.  The Veteran reported good relationships with his three children.  He stated he used to enjoy various outdoor activities, but could not participate in them anymore because of pain in his knees.  The examiner characterized his psychosocial functional status as average to below average.  There was no impairment of thought process or communication and no evidence of delusions or hallucinations.  The examiner assigned a GAF score of 55 and noted generally satisfactory functioning.  

In May 2008, the Veteran underwent another VA examination.  The claims file was reviewed.  The Veteran indicated his symptoms were still daily and moderate in severity and similar to those reported at the September 2007 examination.  The Veteran stated he would sometimes become nervous when in crowded places or when driving.  The Veteran indicated he lived alone with his dog, but he had many friends that he visited on a fairly regular basis and that he was involved in some "leisure pursuits."    He stated that he continued to drink on a daily basis.  The examiner indicated the Veteran's current psychosocial functioning status was fair and that his physical health was notable for some chronic medical problems.  The Veteran described some short-term memory difficulties, primarily forgetting names which the examiner determined may be age-related or perhaps secondary to his alcohol use.  The Veteran indicated experiencing 1 or 2 panic attacks per week.  He indicated significant sleep impairment.  The examiner indicated the Veteran was not working due to his physical disabilities and that the physical disabilities "also contribute to his impairment in functional status and quality of life."

In August 2009, the Veteran had a hearing before the Board.  He indicated symptoms of depression and difficulty sleeping.  He stated he did not have any intimate relationships and watches TV and drinks beer all day.  He explained he had panic attacks when going to the grocery store or while driving. He indicated these would last from 15 to 20 minutes several times a week.  

In January 2010, the Board remanded the claim to obtain the Veteran's social security records.  The records do not reflect consideration of PTSD or PTSD symptoms as part of the decision to award the Veteran social security disability benefits.

At an April 2011 VA examination,  symptoms were noted to be daily and vary from "very mild to mild to more moderate."  The examiner recognized VA psychiatrist treatment records from Dr. N. indicating the Veteran's status as "stable" and that the primary issue continued to be panic attacks.  The Veteran indicated he had trouble with insomnia and some nightmares involving Vietnam. When asked whether he had subjective complaints, he commented: "I don't really have any.  I get up.  I walk with my dog.  I read the newspaper.  I go to the local bar, drink a few beers and I return home and watch TV and cook dinner and go to bed."  He indicated he enjoyed visits with his children and grandchildren who live locally.  He stated he continued to enjoy 4-wheeling, hunting, fishing and socializing with "bar buddies and drinking buddies".  He reported he was consuming 6 to 10 beers a day.  The examiner noted that the most significant change in the Veteran's health since the 2008 examination was physical deterioration.  The Veteran indicated worsening arthritis pain and reported that his physical health limited what he could do recreationally. The examiner noted no change in regard to family role function or social and interpersonal relationships.  The examiner concluded that overall the Veteran's functional status was average and his quality of life varied from fair to good.  The examiner determined that the Veteran's PTSD symptoms are "chronic and continuous but fluctuating" in addition to being "very mild on a daily basis."  In examining PTSD alone, the examiner assigned a GAF score of 80.  In examining a combination of his mental health disabilities, to include panic disorder, PTSD and alcohol abuse, the GAF varied from 70 to 80 and when considering physical health status alone, GAF fell to a level of 55 to 65.

In weighing this evidence, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 30 percent disability rating during the entirety of the appeals period.  There is no evidence that the Veteran suffers more serious symptoms such as flattened affect, abnormal speech, difficulty understanding complex commands, impaired judgment or impaired abstract thinking.  The medical evidence indicates that the Veteran can function independently; he is spatially oriented; he is capable of normal self-care; his thought processes are normal; he is not a danger to himself or others; and he is capable of maintaining interpersonal relationships with family and friends.

The Board recognizes that the Veteran suffers from frequent and recurrent panic attacks.  Nonetheless, the Board finds that overall, a 30 percent rating contemplates panic attacks and other symptoms similar to what the Veteran describes.  The Board finds that the preponderance of the evidence is against the claim for an increased initial rating. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the rating criteria reasonably describe the claimant's disability level and symptomatology.  There is evidence that the reason the Veteran is not working is because of physical, rather than mental disabilities, and there is no evidence of hospitalizations due to PTSD symptoms.  The Board finds the rating schedule adequate for purposes of rating the Veteran's service-connected disability.  Therefore, referral for an extraschedular rating is not warranted.

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the TDIU issue is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his PTSD.  After service, the Veteran worked at a talc mine for 27 years until it closed.  He then obtained his commercial driver's license and worked for a construction company until that company moved.  He then worked at a plastics factory for a few years but became disabled  due to bone spurs in his neck.  The Board concludes that entitlement to a TDIU has not been raised by the record and further contemplation of such a rating is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


